Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”), dated as of November 4,
2020 (the “Effective Date”), is entered into by and between Logiq, Inc., a
Delaware corporation (the “Company”), and Steven Hartman (the “Employee”).

 

RECITALS

 

WHEREAS, Company wishes to employ Employee as its Chief Product Officer;

 

WHEREAS, Employee represents that Employee possesses the necessary skills to
perform the duties of this position and that Employee has no obligation to any
other person or entity which would prevent, limit or interfere with Employee’s
ability to do so; and

 

WHEREAS, Employee and Company desire to enter into a formal Executive Employment
Agreement to assure the harmonious performance of the affairs of Company.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

AGREEMENT

 

1. Definitions. In addition to the capitalized terms defined elsewhere herein,
the following definitions shall be in effect under this Agreement:

 

(a) “Affiliate” means, with respect to any entity, any person or entity,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Cause” means: (i) the Employee’s material breach of this Agreement and such
breach is not cured by the Employee within thirty (30) days after written notice
from the Company; (ii) the Employee’s failure to perform Employee’s material
duties and obligations under this Agreement (other than during any period of
Disability) and such failure is not cured by the Employee within thirty (30)
days after written notice from the Company; (iii) the Employee’s material
malfeasance or material misconduct in connection with the performance of
Employee’s duties hereunder and such conduct is not cured by the Employee within
thirty (30) days after written notice from the Company; or (iv) the Employee’s
conviction of, or pleading guilty or nolo contendere to, a felony or the
equivalent thereof, any other crime having as its predicate element fraud,
dishonesty, misappropriation, moral turpitude, or theft.

 



Page 1

 

 

(d) “Change of Control” means the consummation of a transaction or a series of
transactions that results in: (i) any sale or other disposition of all or
substantially all of the assets of the Company that occurs over a period of not
more than twelve (12) months; or (ii) any person, or more than one person acting
as a group, acquiring ownership of stock of the Company, that together with the
stock held by such person or group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the stock of such
corporation. However, a Change of Control shall not include (x) any
consolidation or merger effected exclusively to change the domicile or name of
the Company, or (y) any transaction or series of transactions principally for
bona fide equity financing purposes in which cash is received by the Company or
any successor or indebtedness of the Company is cancelled or converted or a
combination thereof.

 

(e) “Disability” means and shall be deemed to have occurred if, in the Board’s
reasonable discretion, after consultation with a physician selected by the
Board, the Employee shall have been unable to perform the essential functions of
the Employee’s duties, even with reasonable accommodation if required by law,
for a period of not less than one hundred twenty (120) consecutive days, or one
hundred eighty (180) total days, during any twelve (12) month period. The
Employee shall cooperate in submitting to medical examinations and providing
medical records to the physician selected by the Board as reasonably requested
by the Board in making a determination of Disability hereunder.

 

2. Employment. The Company agrees to employ the Employee, and the Employee
agrees to be employed by the Company, for the period set forth in Paragraph 3,
in the position and with the duties and responsibilities set forth in Paragraph
4, and upon the other terms and conditions set out in this Agreement.

 

3. Term. The term of the Agreement shall commence on the Effective Date and,
shall terminate at 12:00 a.m. midnight on the day immediately preceding the
twelve (12) month anniversary thereof, unless earlier terminated as provided
herein (the “Initial Term”). The Initial Term shall be automatically extended
for successive six (6) month terms after the expiration of the Initial Term,
unless either the Company or the Employee provides the other party written
notice no more than ninety (90) days and no less than ten (10) days prior to the
expiration of the Initial Term or any renewal term of such party’s desire not to
renew this Agreement (the Initial Term, as so extended, the “Employment Term”).

 

4. Position and Duties.

 

(a) During the Employment Term, the Employee shall serve as the Chief Product
Officer of the Company. The Employee shall serve and perform such other duties,
functions, responsibilities, and authority as are from time to time delegated to
the Employee by the Board or Chief Executive Offer; provided, however, that such
duties, functions, responsibilities, and authority are reasonable and customary
for a person serving in the same or similar capacity of an enterprise comparable
to the Company.

 

(b) During the Employment Term, the Employee shall devote sufficient business
time, skill, attention and effort to all facets of the business and affairs of
the Company and will use Employee’s efforts to discharge fully, faithfully, and
efficiently the duties and responsibilities delegated and assigned to the
Employee in or pursuant to this Agreement; provided, however, nothing herein
shall be construed as providing that Employee may not engage in outside business
activities.

 



Page 2

 

 

(c) The Company considers the protection of its confidential information,
proprietary materials and goodwill to be extremely important. Accordingly, the
Employee will be required to sign the Company’s confidentiality,
non-solicitation, non-compete and assignment of inventions agreement attached as
Exhibit 1 hereto (the “Confidentiality, Non-Solicitation Non-Compete and
Assignment of Inventions Agreement”), as a condition of Employee’s employment.

 

5. Compensation and Related Matters.

 

(a) Base Salary. The Company shall pay the Employee a base salary at the annual
rate of not less than Two Hundred Twenty Thousand Dollars (USD $220,000),
provided, however, such base salary shall be earned monthly and payable “on a
salary basis” under applicable federal law (“Base Salary”). During the
Employment Term, the Base Salary will be reviewed annually and is subject to
adjustment at the discretion of the Board, but in no event may the Company pay
the Employee a Base Salary less than that set forth above during the Employment
Term. Payment of all compensation to the Employee hereunder shall be made in
accordance with the terms of this Agreement and applicable Company policies in
effect from time to time, including normal payroll practices, and shall be
subject to all applicable withholdings and taxes.

 

(b) Bonus. The Employee shall be entitled to receive bonus (the “Bonus”) and
incentive compensation, described in Section 5(c) below (the “Incentive
Compensation”) of up to $88,000 per annum based on the performance metrics of
the Company. Payment of the Bonus is conditioned on compliance with applicable
law, and shall be payable to the Employee in equal quarterly installments (i)
only if the Employee has not breached the terms of this Agreement, and (ii) only
if the Employee continues to be employed by the Company on the date of
determination of the Bonus as well as on the date of payment thereof.

 

(c) Incentive Compensation. Subject to (i) approval of the Board, and (ii) upon
the Company adopting an equity incentive plan (the “Plan”), Employee shall
receive equity compensation, which shall be granted pursuant to the terms of the
Plan when such Plan is adopted by the Company.

 

The Bonus and Incentive Compensation terms shall be mutually agreed upon within
10 days of the execution of their agreement, subject to the approval of the
Company’s Board, and may be subject to adjustment with at least 30 days’ notice
no more than annually.

 

(d) Employee Benefits and Perquisites. During the Employment Term, the Employee
will be entitled to: (i) participate in the Company’s long-term disability, and
health plans (“Employee Benefits”); (ii) the perquisites and other fringe
benefits that are from time to time made available by the Company generally to
its employees; and (iii) such perquisites and fringe benefits that are from time
to time made available by the Company to the Employee in particular, subject to
any applicable terms and conditions of any specific perquisite or other fringe
benefit; provided, however, that nothing contained herein shall be deemed to
require the Company to adopt, maintain or provide any particular plan, program,
arrangement, policy, perquisite or fringe benefit. The Employee shall be
required to comply with the conditions attendant to coverage by such plans and
shall comply with and be entitled to benefits only in accordance with the terms
and conditions of such plans as they may be amended from time to time. The
Employee agrees to cooperate and participate in any medical or physical
examinations as may be required in connection with the applications for such
life and/or disability insurance policies.

 



Page 3

 

 

(e) Expenses. The Employee shall be entitled to receive reimbursement for all
reasonable and necessary business expenses incurred by the Employee in
performing Employee’s duties and responsibilities under this Agreement,
consistent with the Company’s policies or practices as may from time to time be
in effect for reimbursement of expenses incurred by other Company senior
executives. All expenses shall be reimbursed within fifteen (15) days after
Employee submits an expense report and any required documentation.

 

(f) Vacations and Personal Leave. Employee shall be entitled to twenty (20) paid
time off days for each twelve (12) consecutive calendar monthly period during
the Employment Term, to be taken in accordance with the vacation accrual
schedule, if any, and carried over only to the extent set forth or otherwise
permitted in the Company’s personnel policies or employee handbook. The Employee
shall also be eligible for sick pay, and other paid and unpaid time off in
accordance with the policies and practices of the Company as may from time to
time be in effect for its employees.

 

(g) Indemnification. The Company shall indemnify the Employee, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by Employee in connection with any action, suit or
proceeding to which Employee may be made a party by reason of being an officer,
director, employee, contractor or agent of the Company or of any subsidiary or
affiliate of the Company or any other corporation for which Employee serves as
an officer, director, or employee at the Company’s request.

 

6. Termination of Employment.

 

(a) Death. This Agreement shall terminate automatically upon the Employee’s
death.

 

(b) Disability. The Company may terminate this Agreement at any time upon the
Board’s determination of the Employee’s Disability; provided, however, that such
termination must occur while the Disability is in existence and before the
Employee returns to work at the Company on a full time basis.

 

(c) Termination by the Company for Cause. The Company may immediately terminate
this Agreement for Cause after the Board’s determination that Cause exists.

 

(d) Termination by the Employee (Resignation). The Employee may terminate this
Agreement for any reason, upon at least ten (10) days advance prior written
notice to the Company.

 

(e) Termination by the Company Without Cause. The Company may terminate this
Agreement without Cause upon ten (10) days’ advance prior written notice to
Employee; provided, however, notwithstanding the foregoing, the Company may
elect to terminate this Agreement immediately and provide the Employee an
immediate payment equal to one (1) month of the Employee’s Base Salary and other
employment benefits during the notice period.

 



Page 4

 

 

(f) Termination or Assignment upon a Change of Control. This Agreement shall
terminate automatically upon a Change of Control provided that the Employee
enters into a new employment agreement with the acquiring entity as a part of
the Change of Control with equal or greater terms than provided herein. If no
new employment agreement is entered into with such acquiring entity, then the
Company’s obligations under this Agreement shall be assigned to and assumed by
such acquiring entity as provided in Paragraph 12 herein.

 

(g) Notice of Termination. Any termination of the Employee’s employment by the
Company or the Employee (other than a termination pursuant to Paragraph 6(a))
shall be communicated by a Notice of Termination. A “Notice of Termination” is a
written notice delivered in the manner set forth in Paragraph 10 hereof that
must (i) indicate the specific termination provision in this Agreement relied
upon, and (ii) specify the Employment Termination Date.

 

(h) Employment Termination Date. The Employment Termination Date shall be as
follows: (i) if the Employee’s employment is terminated by Employee’s death, the
date of Employee’s death; (ii) if the Employee’s employment is terminated
pursuant to any other provision of this Agreement, the date specified in the
Notice of Termination (the “Employment Termination Date”).

 

(i) Transition Period. Upon termination of this Agreement, and for a period of
thirty (30) days thereafter (the “Transition Period”), the Employee agrees to
make Employee available to assist the Company with transition projects assigned
to Employee by the Board. The Employee will be paid at an agreed upon hourly
rate commensurate with the industry standard rate of pay for any work performed
by the Employee for the Company during the Transition Period.

 

7. Compensation Upon Termination of Employment.

 

(a) Death. Upon termination of this Agreement because of the Employee’s death:
(i) the Company shall pay the Employee’s estate the accrued and unpaid portion
of the Employee’s Base Salary and any Bonuses earned for services provided
through the Employment Termination Date (the “Compensation Payment”); (ii) the
Company shall pay the Employee’s estate any reimbursement for business travel
and other expenses to which the Employee is entitled hereunder (the
“Reimbursement”); and (iii) any unvested portion of any options, stock, RSUs, or
other securities of the Company or any of its Affiliates granted to Employee
which are subject to vesting (“Unvested Securities”), shall immediately be
issued (in the case of stock grants) and become exercisable (in the case of
stock options, warrants or other convertible securities), regardless of the
vesting or termination provisions of such Unvested Securities. For purposes of
clarity, to the extent the vesting or other provisions of any Unvested
Securities conflict with the terms of this Paragraph 7(a), the terms of this
Paragraph 7(a) shall govern.

 



Page 5

 

 

(b) Disability. Upon termination of this Agreement by the Company due to
Disability pursuant to Paragraph 6(b): (i) the Company shall pay the Employee
the Compensation Payment; (ii) the Company shall pay the Employee the
Reimbursement; and (iii) any Unvested Securities shall immediately be issued (in
the case of stock grants) and become exercisable (in the case of stock options,
warrants or other convertible securities). For purposes of clarity, to the
extent the vesting or other provisions of any Unvested Securities conflict with
the terms of this Paragraph 7(b), the terms of this Paragraph 7(b) shall govern.

 

(c) Termination for Cause. Upon termination of this Agreement by the Company for
Cause pursuant to Paragraph 6(c), the Company shall pay the Employee: (i) the
Compensation Payment; and (ii) the Reimbursement.

 

(d) Termination by the Employee (Resignation). Upon Termination of this
Agreement by the Employee pursuant to Paragraph 6(d), the Company shall pay the
Employee: (i) the Compensation Payment; and (ii) the Reimbursement.

 

(e) Termination by the Company Without Cause. Upon termination of this Agreement
by the Company without Cause pursuant to Paragraph 6(e), except in connection
with a termination in connection with a Change of Control: (i) the Company shall
pay the Employee the Compensation Payment; (ii) the Company shall pay the
Employee the Reimbursement; (iii) any Unvested Securities shall immediately be
issued (in the case of stock grants) and become exercisable or convertible (in
the case of stock options, warrants or other convertible securities); (iv) the
Company shall pay the Employee, as severance, a sum equal to six (6) months Base
Salary, as adjusted pursuant to Paragraph 5(a) (the “Severance”); and (v) the
Company shall continue to provide Employee with Employee Benefits for six (6)
months, or reimburse Employee for the expense of obtaining equivalent benefits.
The Severance shall be payable in equal payments over 6 months following the
effective date of the termination, and shall be subject to all applicable
withholdings and taxes. For purposes of clarity, to the extent the vesting or
other provisions of any Unvested Securities conflict with the terms of this
Paragraph 7(e), the terms of this Paragraph 7(e) shall govern.

 

(f) Termination upon a Change of Control. Upon termination of this Agreement
pursuant to Paragraph 6(f) or within 12 months after a Change of Control as
provided in Paragraph 6(f): (i) the Company shall pay the Employee the
Compensation Payment; (ii) the Company shall pay the Employee the Reimbursement;
(iii) any Unvested Securities shall immediately be issued (in the case of stock
grants) and become exercisable or convertible (in the case of stock options,
warrants or other convertible securities), (iv) and the Company shall pay the
Employee the Severance. For purposes of clarity, to the extent the vesting or
other provisions of any Unvested Securities conflict with the terms of this
Paragraph 7(f), the terms of this Paragraph 7(f) shall govern.

 

(g) No Effect on Other Benefits. The payments provided for in Paragraphs 7(a)
through 7(f) do not limit the entitlement of the Employee or the Employee’s
estate or beneficiaries to any amounts payable pursuant to the terms of any
applicable disability insurance plan, policy, or similar arrangement that is
maintained by the Company for the Employee’s benefit or to any death or other
vested benefits to which the Employee may be entitled under any life insurance,
stock ownership, stock options, or other benefit plan or policy that is
maintained by the Company for the Employee’s benefit.

 



Page 6

 

 

(h) No Mitigation. The Employee will not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor will the amount of any payment provided for under this Agreement
be reduced by any profits, income, earnings, or other benefits received by the
Employee from any source other than the Company or its successor.

 

8. Survival. The expiration or termination of this Agreement will not impair the
rights or obligations of any party hereto that accrues hereunder prior to such
expiration or termination, including, but not limited to, the Company’s
obligations under Paragraphs 5(g) and 7.

 

9. Withholding Taxes. The Company shall withhold from any payments to be made to
the Employee pursuant to this Agreement such amounts (including social security
contributions and federal income taxes) as shall be required by federal, state,
and local withholding tax laws.

 

10. Notices. All notices, requests, demands, and other communications required
or permitted to be given or made by either party shall be in writing and shall
be deemed to have been duly given or made (a) when delivered personally, or (b)
when deposited and sent via overnight courier, to the party for which intended
at the following addresses (or at such other addresses as shall be specified by
the parties by like notice, except that notices of change of address shall be
effective only upon receipt):

 

If to the Company, at:

 

Logiq, Inc.

Attn: Tom Furukawa

_______________

_______________

E-mail: _______________

 

If to the Employee, at: the Employee’s then-current home address on file with
the Company.

 

Notice so given shall, in the case of overnight courier, be deemed to be given
and received on the date of actual delivery and, in the case of personal
delivery, on the date of delivery.

 

11. Binding Effect: No Assignment by the Employee: No Third-Party Benefit. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and assigns. The
Employee shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any payments or other benefits provided under this
Agreement; and no benefits payable under this Agreement shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law, except by will or pursuant to the laws of descent and distribution.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any person other than the parties, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.

 



Page 7

 

 

12. Assumption by Successor. Subject to Paragraph 6(f), the Company shall
require any successor or assignee (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in writing in form and substance
reasonably satisfactory to the Employee, expressly, absolutely, and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. As used in this Paragraph,
“Company” shall include any successor or assignee (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all
the business and/or assets of the Company that executes and delivers the
agreement provided for in this Paragraph or that otherwise becomes obligated
under this Agreement by operation of law.

 

13. Arbitration. The parties agree that any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be resolved
exclusively by confidential, final and binding arbitration administered by the
American Arbitration Association (“AAA”) under its Commercial Arbitration Rules.
All disputes shall be resolved by one (1) arbitrator. The arbitrator will have
the authority to award the same remedies, damages, and costs that a court could
award, and will have the additional authority to award specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without requiring the posting of a bond or other
security). The arbitrator shall issue a reasoned award explaining the decision,
the reasons for the decision, and any damages or other relief awarded. The
arbitrator’s decision will be final and binding. The judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. This provision and any decision and award hereunder can be enforced
under the Federal Arbitration Act.

 

14. Governing Law and Venue. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of California, without regard
to conflict of laws rules or principles which might refer the governance or
construction of this Agreement to the laws of another jurisdiction. Any action
or arbitration in regard to this Agreement or arising out of its terms and
conditions shall be instituted and litigated only in Orange County, California.

 

15. Entire Agreement. This Agreement, and the Exhibits, schedules, and documents
attached and referred to herein, contains the entire agreement among the parties
concerning the subject matter hereof and supersedes all prior agreements and
understandings, written and oral, between the parties with respect to the
subject matter of this Agreement, except that all confidentiality, assignment,
and non-disclosure provisions and agreements between the Employee and the
Company are still in force and non-superseded.

 

16. Modification: Waiver. No amendment, modification or waiver of this Agreement
shall be effective unless it is in writing and signed by the Employee and by a
duly authorized representative of the Company (other than the Employee). Each
party acknowledges and agrees that no breach of this Agreement by the other
party or failure to enforce or insist on its or Employee’s rights under this
Agreement shall constitute a waiver or abandonment of any such rights or
defenses to enforcement of such rights.

 



Page 8

 

 

17. Severability. If any provision of this Agreement shall be determined by a
court or arbitrator to be invalid or unenforceable, the remaining provisions of
this Agreement shall not be affected thereby, shall remain in full force and
effect, and shall be enforceable to the fullest extent permitted by applicable
law.

 

18. Counterparts. This Agreement may be executed by the parties in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement. Counterparts delivered by electronic mail
or facsimile shall be effective.

 

[Signatures on following page.]

 

Page 9

 

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement
effective as of the Effective Date.

 

  COMPANY:       LOGIQ, INC.,   a Delaware corporation     Dated:
__________________________________ By:       Tom Furukawa, CEO

 

  EMPLOYEE:     Dated: __________________________________     Steven Hartman    
  ADDRESS:         

 

[Signature Page to Employment Agreement]

 

 

 

 

